Citation Nr: 0737947	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  98-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Department of Veterans Affairs Survivors' 
and Dependents' Educational Assistance (DEA) benefits under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active duty from April 1955 to February 1959.  
The veteran died in August 1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa in which the RO denied the benefits sought 
on appeal.  The Board remanded the case for further 
development in June 1999 and June 2000.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for eczema, rated as 30 percent disabling.

2.  The Certificate of Death reflects that the veteran died 
in August 1996; the immediate cause of death was metastatic 
carcinoma of "months" duration due to colon cancer of 8 
months duration; there were no significant conditions 
contributing to death.

3.  The veteran's colon cancer was initially manifest over 30 
years after service separation.

4.  The veteran was diagnosed with one of the presumptive 
cancers, colon cancer, with regard to exposure to ionizing 
radiation; however, the veteran did not participate in a 
"radiation risk activity" as defined by VA regulation.


5.  Colon cancer is a "radiogenic disease" as defined by VA 
regulation.

6.  During service, the veteran had exposure to ionizing 
radiation during his service aboard the USS BON HOMME 
RICHARD.

7.  Dose radiation reports were conducted; however, Chief 
Public Health and Environmental Hazards Officer as well as 
the VA Director of Compensation and Pension Services opined 
that it was unlikely that the veteran's colon cancer could be 
attributed to exposure to ionizing radiation during service.

8.  The most probative evidence of record establishes that 
the veteran's colon cancer was not the result of exposure to 
ionizing radiation in service.

9.  Colon cancer was not manifest during service and was not 
manifest within one year of separation.

10.  The veteran's service-connected eczema was not the 
immediate or underlying cause of the veteran's death, and was 
not etiologically related to the cause of death; the 
veteran's service-connected eczema did not contribute 
substantially or materially to cause the veteran's death and 
it was not of such severity that it resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered the veteran materially less capable of resisting the 
effects of other disease causing death.

11.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.





CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.309, 3.311, 3.312 (2007)

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.807, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The claimant was issued VCAA letters in March 2002, August 
2002, August 2005, and March 2007, which satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in May 2007.  If 
there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case.)  

The Court issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose.

However, in DIC cases where the veteran was service-connected 
during his lifetime, the Court found that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

However, where veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim. 
 

In this case, the veteran was service-connected for eczema 
during his lifetime.  The VCAA notification did not 
specifically address this matter per Hupp.  However, in 
Sanders, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In this case, the claimant was provided pertinent information 
in the statement of the case, the supplemental statements of 
the case, and the Board remand decisions.  She demonstrated 
that she had actual knowledge of what was needed to establish 
her claim as she submitted contentions pertinent to the issue 
at hand.  The record clearly establishes that colon cancer 
resulted in the veteran's death.  The appellant does not 
dispute this fact and has submitted arguments pertinent to 
that point and has been advised to submit evidence in support 
of her allegations and this appeal.  Further, in addition, 
the Board remanded this case to perform necessary evidentiary 
development, which was completed.  Thus, VA has obtained all 
relevant evidence.  Accordingly, the Board finds that the 
essential fairness was maintained in this case as the 
claimant has demonstrated actual knowledge of the evidence 
which was needed to establish her claim since VA has obtained 
all relevant evidence.  Thus, the Board finds that although 
there was VCAA deficiency, the presumption of prejudice has 
been rebutted as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As noted, the veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Service Connection for the Cause of the Veteran's Death

During his lifetime, the veteran was service-connected for 
eczema, rated as 30 percent disabling.

The post-service private medical evidence establishes that 
colon cancer was diagnosed in 1995.  Unfortunately, the 
cancer was terminal and he died.  The Certificate of Death 
reflects that the veteran died in August 1996.  The immediate 
cause of death was metastatic carcinoma of "months" 
duration due to colon cancer of 8 months duration.  There 
were no significant conditions contributing to death.

The appellant asserts that the veteran was exposed to 
radiation during service and that this exposure resulted in 
colon cancer which caused his death.

However, the appellant as a lay person has not been shown to 
be capable of making medical conclusions, thus, her 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
appellant is competent to report what she observes, she does 
not have medical expertise.  Therefore, she cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
Further, colon cancer, unlike varicose veins has not been 
shown to be diagnosed by unique and readily identifiable 
features and involves a determination 'medical in nature' 
with regard to the diagnosis which may not be diagnosed via 
lay observation alone.  See Barr.  Thus, the appellant's lay 
assertions are not competent or sufficient.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death. For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related. 
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312. 

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b). In order to 
constitute the contributory cause of death it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c). If the service- connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(2).

The Board will initially consider whether the veteran's colon 
carcinoma may be service-connected as a disease subject to 
presumptive service connection based on exposure to 
radiation.



Presumptive Service Connection Based on Radiation Exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311. 

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Colon cancer is among the presumptive cancers.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, the 
veteran was not a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

The veteran did not serve prior to April 1955.  Thus, he did 
not serve in Hiroshima or Nagasaki.  Further, the veteran did 
not serve on the grounds of gaseous diffusion plants located 
in Paducah, Kentucky, Portsmouth, Ohio; Oak Ridge, Tennessee; 
or on Amchitka Island, Alaska.  As such, the veteran did not 
participate in a "radiation-risk activity," as that term is 
defined by regulation.  Thus, the veteran's colon cancer is 
not subject to presumptive service connection under 38 
U.S.C.A. § 1112.

A claim may also be established under 38 C.F.R. § 3.311, if 
the veteran was exposed to ionizing radiation while in 
service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b).  Colon 
cancer is one of the listed radiogenic diseases.

A review of the record shows that colon cancer was not 
initially manifest during service.  There were no complaints, 
findings, treatment, or diagnosis of colon cancer.  The 
separation examination showed that the abdomen and viscera, 
anus and rectum, and genitourinary systems were normal.  The 
competent medical evidence establishes that manifestations of 
the veteran's colon cancer were initially shown in the mid-
1990's, over 30 years after service separation. In November 
1995, the veteran underwent an anterior resection for 
treatment of carcinoma of the rectosigmoid.  In June 1996, 
D.P., M.D., reported that he was treating the veteran for 
colon cancer.  The veteran underwent surgery for his colon 
cancer in August 1996, but died in August 1996.  Thus, colon 
cancer was not manifest during service or within one year of 
service.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).

Further, when it has been determined that a veteran has been 
exposed to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

In September 1999, a letter from the Defense Threat Reduction 
Agency (DTRA) reported that during the veteran's enlistment, 
three United States nuclear test series were conducted in the 
Pacific Ocean: Operation WIGWAM, Operation REDWING, and 
Operation HARDTACK I.  Operation CASTLE was conducted prior 
to the veteran's enlistment.  During Operation WIGWAM, the 
veteran was undergoing recruit training in Maryland.  During 
Operation REDWING, the veteran was on active duty in Kansas.  
Thereafter, the veteran was assigned to the United States 
Naval Station in Kwajalein from May 21, 1957 to January 22, 
1958.  There was no nuclear testing conducted in that area.  
The veteran's served about the USS BON HOMME RICHARD from 
March 12, 1958 to October 10, 1958, with a period of 
temporary duty, May 26, 1959 to June 9, 1958, at the Naval 
Air Station in Alameda, California.  Throughout the HARDTACK 
I Operation period, the USS BON HOMME RICHARD was operating 
off the coast of Southern California.  A search of available 
dosemetry data revealed no radiation exposure for the 
veteran.  In summary, the available records did not document 
participation by the veteran in United States atmospheric 
nuclear testing.  

In March 2002, VA contacted the DTRA regarding the veteran's 
service aboard the USS BON HOMME RICHARD while in the 
Marshall Islands in 1956.  In April 2002, another letter was 
sent regarding the veteran's service aboard the USS BON HOMME 
RICHARD following the CASTLE BRAVO testing.  In August 2002, 
a reply was received.  The veteran's service assignments were 
reviewed.  It was noted that a scientific dose reconstruction 
was completed for the period that he was at Kwajalein Atoll.  
His residual dose from Operation CASTLE, conducted during 
1954, was 0.005 rem gamma, and his residual dose for 
Operation REDWING during 1956 was less than 0.001 rem gamma.  
The veteran's total dose was 0.0 (less than 0.01) rem gamma.  
This dose had an upper bound of 0.0 (less than 0.01) rem 
gamma.  A scientific dose reconstruction titled Neutron 
Exposure for DOD Nuclear Test Personnel (DNA-TR-84-405), 
indicated that due to the distance of the veteran's unit from 
ground zero, he had virtually no potential for exposure to 
neutron radiation.  A reconstruction titled Low Level 
Internal Dose Screen-Oceanic Tests (DNA-TR-88-260), addressed 
internal exposure of participating unit activities.  The 
application of the report's methodology indicated that his 
(50 year) committed dose equivalent to the colon was 0.0 
(less than 0.001) rem.  The veteran had no potential for 
exposure to radiation while serving aboard the USS BON HOMME 
RICHARD.  Deck logs for the ship indicated that from the date 
the veteran reported to the date that he departed for TAD, 
the USS BON HOMME RICHARD was at Puget Sound Naval Shipyard 
in Bremerton, Washington.  From June 10th until his 
detachment, the ship was conducting operations off the coast 
of California.  

Thereafter, referral pursuant to 38 C.F.R. § 3.311(c) was 
made.  In September 2002, the Chief Public Health and 
Environmental Hazards Officer opined that, with review of the 
DTRA data, there was no reasonable possibility that it was as 
likely as not that the veteran's colon cancer was related to 
exposure to ionizing radiation.  The Chief Public Health and 
Environmental Hazards Officer cited to scientific 
reports/studies including the Committee of Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, in support of this finding.  She 
concluded that it was her opinion that it was unlikely that 
adenocarcinoma of the colon could be attributed to exposure 
to ionizing radiation during service.  

In March 2007, a revised dose radiation report estimated that 
the radiation exposure of this veteran during his lifetime 
was as follows: the mean total external gamma does was 0.047 
rem with an upper bound gamma dose of 0.14 rem; a mean total 
external neutron dose of 0.0 rem with a upper bound neutron 
dose of 0.0 rem; an internal committed alpha dose to the 
colon of 0.0030 rem with an upper bound committed alpha dose 
to the colon of 0.030 rem; and an internal committed beta 
plus gamma dose to the colon of 0.027 rem with an upper bound 
committed beta plus gamma dose to the colon of 0.27 rem.  
Thereafter, referral pursuant to 38 C.F.R. § 3.311(c) was 
made again based on the new data.

In April 2007, the Director of Compensation and Pension 
Services opined that it was unlikely that adenocarcinoma of 
the colon could be attributed to exposure to ionizing 
radiation during service based on an April 2007 opinion by 
the Chief Public Health and Environmental Hazards Officer 
written for the Under Secretary for Health.  He cited to 
pertinent scientific reports and studies in support of his 
conclusion.  

The Board notes that while the appellant's representative has 
asserted that the dose estimates are inadequate, VA has 
followed the appropriate procedures for obtaining the 
pertinent dose estimate and provided a revision estimate when 
that was deemed appropriate.  There is no scientific or 
otherwise competent support for their allegation.  

In this case, the VA opinions were provided by two Chief 
Public Health and Environmental Hazards Officers for the 
Under Secretary for Health, both physicians and medical 
professions, and their opinions were based on the veteran's 
records, the dose estimates, and scientific reports and 
studies.  They are experts in their fields and are competent 
to make this assessment.  

There is general information regarding the various nuclear 
testing during service.  Medical treatise and similar 
evidence can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Here, the information presented does not 
outweigh the specific medical evidence in this case which is 
directly pertinent to the veteran; specifically, the most 
probative medical opinions of VA's Chief Public Health and 
Environmental Hazards Officers.  

The opinions of the Chief Public Health and Environmental 
Hazards Officers are more probative because their opinions 
were specific to the veteran's individual findings regarding 
his dose estimate.  They opined that it was unlikely that the 
veteran's colon cancer could be attributed to exposure to 
ionizing radiation during service.  They made specific 
reference to the dose estimate and also to pertinent medical 
findings.  The Board attaches the most probative value to the 
VA opinions of the Chief Public Health and Environmental 
Hazards Officers, as these opinions were well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  VA's 
Chief Public Health and Environmental Hazards Officers have 
rendered the most probative medical opinions.  Neither the 
Board nor the appellant can provide medical assessments 
regarding the veteran's history.

Thus, in sum, the most probative evidence of record 
establishes that the veteran's colon cancer was not the 
result of exposure to ionizing radiation in service.  
Accordingly, service connection (in terms of service 
connection for the cause of the veteran's death) is not 
warranted for colon cancer as a "radiogenic disease" 
pursuant to 38 C.F.R. § 3.311.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).


Direct Service Connection

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including a malignant tumor, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

As noted, the service medical records do not show complaints, 
findings, treatment, or diagnosis of any colon disease or 
injury or of cancer and the separation examination yielded 
normal findings in that regard.  

Colon cancer was not manifest during service nor was it 
manifest within 1 year of separation.  There is no competent 
medical evidence dating the onset to service or the one year 
presumptive period after service separation.

The death certificate indicated that colon cancer had its 
onset approximately 8 months prior to death.  This dates the 
onset to the mid 1990's which is consistent with the post-
service medical records which show that it was diagnosed in 
1995.

Thus, there is no competent medical evidence which 
establishes a nexus between service and a post-service 
diagnosis of colon carcinoma.  Competent medical evidence 
does not show that the post-service diagnosis of colon 
carcinoma was related to service or manifest within one year 
of the veteran's separation from service.  Thus, there is no 
etiological nexus between the veteran's cause of death from 
colon carcinoma and service.

The Board must also consider if the veteran's service-
connected eczema caused or contributed substantially or 
materially to cause the veteran's death because it was of 
such severity that they resulted in debilitating effects and 
a general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
other disease causing death.

As noted, the veteran's service-connected eczema was assigned 
a 30 percent rating.  There is simply no competent evidence 
establishing any etiological relationship between eczema and 
the veteran's death.  The veteran's death was the result of 
colon cancer with no other contributing factors.  

Thus, the Board concludes that the veteran's service-
connected eczema was not the immediate or underlying cause of 
the veteran's death, and was not etiologically related to the 
cause of death.  

Furthermore, the fatal disease process, colon cancer, was not 
manifest during service or within one year of separation.  
The veteran's service-connected eczema did not contribute 
substantially or materially to cause the veteran's death and 
it was not of such severity that it resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered the veteran materially less capable of resisting the 
effects of other disease causing death.  The appellant's 
assertions are unsupported by competent evidence and do not 
serve as a basis to allow the claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


Chapter 35

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The Court has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  Such is the case here.

Pursuant to applicable law, DEA allowance under Chapter 35, 
Title 38, United States Code, may be paid to a surviving 
spouse or child of a veteran who dies of a service-connected 
disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  However, 
for reasons already discussed, service connection has not 
been established for the cause of the veteran's death.  The 
Board observes that in cases such as this, "where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the 
law."  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Here, as the appellant has not been granted service 
connection for the cause of the veteran's death, her claim of 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, must be denied for 
a lack of legal merit.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for DEA benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


